The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-27 are presented for examination in this application (17/116,180) filed on December 9, 2020.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-27 are pending for consideration. 
Drawings
The drawings submitted on December 9, 2020 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on July 2, 2021. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7. Claims 1, 2, 8, 9, 12, 13 and 23-27 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Zhang et al. (US PGPUB 2018/0314593 hereinafter referred to as Zhang).
As per independent claim 1, Zhang discloses a method, comprising: receiving, at a memory device, a read command for data stored at the memory device [(Paragraphs 0021-0023 and 0026; FIGs. 1 and 5) where Source lines 150 may be connected to a common voltage (e.g., common ground or 0 V). Digit lines 115, which may also be referred to as bit lines, may serve as data buses for access operations (e.g., read operations) of memory cells 105. Operations such as reading and writing (e.g., programming and erasing) may be performed on memory cells 105 by activating or selecting the appropriate word line 110, which may also be referred to as an access line, and digit line 115. Activating or selecting a word line 110 or digit line 115 may include applying a biasing voltage to the respective line. Thus, the voltage combination applied to the word line 110 and digit line 115 of a memory cells 105 may define the access operation (e.g., whether it is read or write (erase or program) operation); accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115 ; memory controller 140 may control the operation (e.g., read, program, erase, etc.) of memory cells 105 through the various components, such as row decoder 120, column decoder 130, and sense component 125. Memory controller 140 may generate row and column address signals in order to bias the desired word line 110 and digit line 115 to correspond to the claimed limitation]; transmitting, based at least in part on receiving the read command, the data via a first interface [(Paragraphs 0055; FIGs. 1, 5 and 6) where the corrected read data signals that are stored at the output of latch 630-a may be passed on to the output data logic 635, which may process or prepare the read data for transmission to data node 640, or both. The data signals at data node 640 may be accessible to other components, systems, or devices that are in electronic communication with circuit 600 to correspond to the claimed limitation]; and transmitting, based at least in part on receiving the read command, an indication of an interrupt via a second interface [(Paragraphs 0049-0052; FIGs. 1 and 5) where the detected ECC event may be flagged by sending a signal to a hardware interrupt node. For example, a voltage may be generated on interrupt node 510 when an ECC event is detected for a codeword read from any of the dies 505 included in package 500. The interrupt node 510 may be configured with an open drain setup (enabled by pull-up resistor 515) so that the interrupt node 510 is capable of being triggered by multiple dies 505. In some cases, an indication of the detected ECC event may be stored (e.g., in memory or in a general purpose register) in lieu of, or in addition to, triggering the interrupt node 510. The indication of the detected ECC event may include information regarding the type of ECC event and/or the address location of the memory cells 105 associated with the ECC event. The stored ECC event information may be cumulative (e.g., a list of locations where ECC events have occurred and, in some examples, the types of ECC events); where user interface 610 may send control signals (e.g., check for interrupt event signals) to output ECC event detected logic 645. The signals may cause the output ECC event detected logic 645 to output an interrupt indication (e.g., an assert interrupt signal) to interrupt node 510-a. The interrupt indication may be based at least in part on the output state of latch 630-b to correspond to the claimed limitation].
As per claim 2, Zhang discloses transmitting, based at least in part on the read command, an error detection code for the data via the second interface [(Paragraphs 0049-0052; FIGs. 1 and 5) where the detected ECC event may be flagged by sending a signal to a hardware interrupt node. For example, a voltage may be generated on interrupt node 510 when an ECC event is detected for a codeword read from any of the dies 505 included in package 500. The interrupt node 510 may be configured with an open drain setup (enabled by pull-up resistor 515) so that the interrupt node 510 is capable of being triggered by multiple dies 505. In some cases, an indication of the detected ECC event may be stored (e.g., in memory or in a general purpose register) in lieu of, or in addition to, triggering the interrupt node 510. The indication of the detected ECC event may include information regarding the type of ECC event and/or the address location of the memory cells 105 associated with the ECC event. The stored ECC event information may be cumulative (e.g., a list of locations where ECC events have occurred and, in some examples, the types of ECC events); where user interface 610 may send control signals (e.g., check for interrupt event signals) to output ECC event detected logic 645. The signals may cause the output ECC event detected logic 645 to output an interrupt indication (e.g., an assert interrupt signal) to interrupt node 510-a. The interrupt indication may be based at least in part on the output state of latch 630-b to correspond to the claimed limitation].
As per claim 8, Zhang discloses wherein the second interface comprises an error detection code (EDC) pin [(Paragraphs 0046 and 0050; FIGs. 1 and 5) wherein different types of errors (e.g., 1 bit errors and 2 bit errors) may be categorized as an ECC event. In some cases, detection of an ECC event may be indicated by triggering a hardware interrupt pin as discussed herein. Although described with respect to a particular ECC implementation, the techniques disclosed herein are applicable to various types of errors, ECC events, and ECC implementations. For example, the techniques described herein may be applicable to ECC schemes with different levels of detectability and correctibility to correspond to the claimed limitation].
As per claim 9, Zhang discloses wherein the second interface comprises a pin dedicated to carrying indications of interrupts [(Paragraphs 0046 and 0050; FIGs. 1, 5 and 6) wherein different types of errors (e.g., 1 bit errors and 2 bit errors) may be categorized as an ECC event. In some cases, detection of an ECC event may be indicated by triggering a hardware interrupt pin as discussed herein. Although described with respect to a particular ECC implementation, the techniques disclosed herein are applicable to various types of errors, ECC events, and ECC implementations. For example, the techniques described herein may be applicable to ECC schemes with different levels of detectability and correctibility; Circuit 600 may be configurable (e.g., by a user) to detect different types of ECC events. An ECC event may be indicated by triggering a hardware interrupt pin or an ECC event may be logged in a storage portion of circuit 600 (or in a storage location accessible by the device or system in electronic communication with circuit 600), or both to correspond to the claimed limitation].
As per claim 12, Zhang discloses wherein the interrupt is configured to alter a sequence of operations by a host device for the memory device [(Paragraphs 0054-0055; FIGs. 1, 5 and 6) where the ECC module 620 may send an ECC event detected signal to latch 630-a when a one bit error has been detected and ECC module 620 is in the first error detection mode. ECC module 620 may also correct the one bit error. ECC module 620 may pass corrected read data signals onto latch 630-a. Latch 630-a may receive corrected read data signals from ECC module 620 (e.g., at the first input) and latch, or store, the corrected read data signals (e.g., at the output) when a read data latch enable signal is received from the user interface 610 (e.g., at the second input). The corrected read data signals that are stored at the output of latch 630-a may be preserved irrespective of changes at the first input of latch 630-a (e.g., irrespective of a change in the corrected read data signals). Thus, new data may be sensed without losing the data that has previously been sensed. The corrected read data signals that are stored at the output of latch 630-a may be passed on to the output data logic 635, which may process or prepare the read data for transmission to data node 640, or both to correspond to the claimed limitation].
As per claim 13, Zhang discloses wherein the first interface comprises a data interface [(Paragraphs 0055; FIGs. 1, 5 and 6) where the corrected read data signals that are stored at the output of latch 630-a may be passed on to the output data logic 635, which may process or prepare the read data for transmission to data node 640, or both. The data signals at data node 640 may be accessible to other components, systems, or devices that are in electronic communication with circuit 600 to correspond to the claimed limitation].
As per independent claim 23, Zhang discloses an apparatus, comprising: a memory array operable to store data; a command address interface operable to receive an access command associated with the data [(Paragraphs 0023 and 0026; FIGs. 1 and 5) where accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115 ; memory controller 140 may control the operation (e.g., read, program, erase, etc.) of memory cells 105 through the various components, such as row decoder 120, column decoder 130, and sense component 125. Memory controller 140 may generate row and column address signals in order to bias the desired word line 110 and digit line 115 to correspond to the claimed limitation]; a data interface operable to exchange the data with the memory array [(Paragraphs 0055; FIGs. 1, 5 and 6) where the corrected read data signals that are stored at the output of latch 630-a may be passed on to the output data logic 635, which may process or prepare the read data for transmission to data node 640, or both. The data signals at data node 640 may be accessible to other components, systems, or devices that are in electronic communication with circuit 600 to correspond to the claimed limitation]; and a third interface operable to transmit an indication of an interrupt based at least in part on the access command and a condition of the apparatus [(Paragraphs 0049-0052 and 0054-0055; FIGs. 1 and 5) where the detected ECC event may be flagged by sending a signal to a hardware interrupt node. For example, a voltage may be generated on interrupt node 510 when an ECC event is detected for a codeword read from any of the dies 505 included in package 500. The interrupt node 510 may be configured with an open drain setup (enabled by pull-up resistor 515) so that the interrupt node 510 is capable of being triggered by multiple dies 505. In some cases, an indication of the detected ECC event may be stored (e.g., in memory or in a general purpose register) in lieu of, or in addition to, triggering the interrupt node 510. The indication of the detected ECC event may include information regarding the type of ECC event and/or the address location of the memory cells 105 associated with the ECC event. The stored ECC event information may be cumulative (e.g., a list of locations where ECC events have occurred and, in some examples, the types of ECC events); where user interface 610 may send control signals (e.g., check for interrupt event signals) to output ECC event detected logic 645. The signals may cause the output ECC event detected logic 645 to output an interrupt indication (e.g., an assert interrupt signal) to interrupt node 510-a. The interrupt indication may be based at least in part on the output state of latch 630-b to correspond to the claimed limitation]
 As per claim 24, Zhang discloses an error detection component coupled with the third interface and operable to determine an error detection code for the data, wherein the third interface comprises an error detection code pin [(Paragraphs 0018, 0046 and 0050; FIGs. 1 and 5) wherein different types of errors (e.g., 1 bit errors and 2 bit errors) may be categorized as an ECC event. In some cases, detection of an ECC event may be indicated by triggering a hardware interrupt pin as discussed herein. Although described with respect to a particular ECC implementation, the techniques disclosed herein are applicable to various types of errors, ECC events, and ECC implementations. For example, the techniques described herein may be applicable to ECC schemes with different levels of detectability and correctibility to correspond to the claimed limitation].
As per claim 25, Zhang discloses an interrupt component coupled with the error detection code pin and operable to transmit a signal via the error detection code pin before or after the error detection code is transmitted via the error detection code pin, the signal comprising the indication of the interrupt [(Paragraphs 0018, 0049-0052; FIGs. 1 and 5) wherein If an error is detected using ECC during a read operation, the error may be flagged in hardware by sending a signal to an interrupt node. For example, the voltage of an interrupt node may be changed to indicate the error to the device, or to another component of the device. A device may learn of an error (e.g., by identifying a signal or measuring a voltage of the interrupt node) and adjust operations accordingly; Further, the detected ECC event may be flagged by sending a signal to a hardware interrupt node. For example, a voltage may be generated on interrupt node 510 when an ECC event is detected for a codeword read from any of the dies 505 included in package 500. The interrupt node 510 may be configured with an open drain setup (enabled by pull-up resistor 515) so that the interrupt node 510 is capable of being triggered by multiple dies 505. In some cases, an indication of the detected ECC event may be stored (e.g., in memory or in a general purpose register) in lieu of, or in addition to, triggering the interrupt node 510. The indication of the detected ECC event may include information regarding the type of ECC event and/or the address location of the memory cells 105 associated with the ECC event. The stored ECC event information may be cumulative (e.g., a list of locations where ECC events have occurred and, in some examples, the types of ECC events); where user interface 610 may send control signals (e.g., check for interrupt event signals) to output ECC event detected logic 645. The signals may cause the output ECC event detected logic 645 to output an interrupt indication (e.g., an assert interrupt signal) to interrupt node 510-a. The interrupt indication may be based at least in part on the output state of latch 630-b to correspond to the claimed limitation].
As per claim 26, Zhang discloses an interrupt component coupled with the error detection code pin and operable to invert bits of the error detection code, wherein the indication of the interrupt comprises the inverted bits of the error detection code [(Paragraphs 0054-0055; FIGs. 1, 5 and 6) where the ECC module 620 may send an ECC event detected signal to latch 630-a when a one bit error has been detected and ECC module 620 is in the first error detection mode. ECC module 620 may also correct the one bit error. ECC module 620 may pass corrected read data signals onto latch 630-a. Latch 630-a may receive corrected read data signals from ECC module 620 (e.g., at the first input) and latch, or store, the corrected read data signals (e.g., at the output) when a read data latch enable signal is received from the user interface 610 (e.g., at the second input). The corrected read data signals that are stored at the output of latch 630-a may be preserved irrespective of changes at the first input of latch 630-a (e.g., irrespective of a change in the corrected read data signals). Thus, new data may be sensed without losing the data that has previously been sensed. The corrected read data signals that are stored at the output of latch 630-a may be passed on to the output data logic 635, which may process or prepare the read data for transmission to data node 640, or both to correspond to the claimed limitation].
As per claim 27, Zhang discloses wherein the third interface comprises a pin  dedicated to transmitting indications of interrupts [(Paragraphs 0046 and 0050; FIGs. 1, 5 and 6) wherein different types of errors (e.g., 1 bit errors and 2 bit errors) may be categorized as an ECC event. In some cases, detection of an ECC event may be indicated by triggering a hardware interrupt pin as discussed herein. Although described with respect to a particular ECC implementation, the techniques disclosed herein are applicable to various types of errors, ECC events, and ECC implementations. For example, the techniques described herein may be applicable to ECC schemes with different levels of detectability and correctibility; Circuit 600 may be configurable (e.g., by a user) to detect different types of ECC events. An ECC event may be indicated by triggering a hardware interrupt pin or an ECC event may be logged in a storage portion of circuit 600 (or in a storage location accessible by the device or system in electronic communication with circuit 600), or both to correspond to the claimed limitation].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5 and 6 are rejected under 35 U.S.C. 103(a) as being disclosed by Zhang, as applied to claim 1, and further in view of Sakata et al.  (US PGPUB 2013/0173986 hereinafter referred to as Sakata).
As per dependent claim 3, Zhang discloses the method of claim 2.  
Zhang does not appear to explicitly disclose wherein the indication of the interrupt is transmitted via the second interface before the error detection code is transmitted via the second interface.
However, Sakata discloses wherein the indication of the interrupt is transmitted via the second interface before the error detection code is transmitted via the second interface [(Paragraphs 0038-0039; FIG. 1) where , in the case, where there is an error (step S6, Yes), the host controller 22 sends an error status and interrupt to the host 4 (step S9) and processing stops. In more detail, with the SATA interface, the error status and interrupt are transmitted in an FIS format called Register FIS Device to Host (RegD2H FIS). Accordingly, once an error is detected subsequent data is not transmitted even when the read target still contains data. However, other variants are possible and error detection need not always prevent reading of data and sending to the host 4 from continuing. Even when no error is present (step S6, No) at step 6, a status (showing no error) and interrupt may be sent to the host, where it will be obvious to one of ordinary skill in the art to modify the method of Zhang to include sending the interrupt before or after sending the error status as it will be an obvious design choice to correspond to the claimed limitation].
Zhang and Sakata are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and Sakata before him or her, to modify the method of Zhang to include the sending of interrupt and error status signals of Sakata because it will enhance error correction/detection operation.
The motivation for doing so would be [“end-to-end protection of data may be realized” (Paragraph 0047 by Sakata)].
 Therefore, it would have been obvious to combine Zhang and Sakata to obtain the invention as specified in the instant claim.
As per dependent claim 5, Sakata wherein the indication of the interrupt is transmitted via the second interface after the error detection code is transmitted via the second interface [(Paragraphs 0038-0039; FIG. 1) where , in the case, where there is an error (step S6, Yes), the host controller 22 sends an error status and interrupt to the host 4 (step S9) and processing stops. In more detail, with the SATA interface, the error status and interrupt are transmitted in an FIS format called Register FIS Device to Host (RegD2H FIS). Accordingly, once an error is detected subsequent data is not transmitted even when the read target still contains data. However, other variants are possible and error detection need not always prevent reading of data and sending to the host 4 from continuing. Even when no error is present (step S6, No) at step 6, a status (showing no error) and interrupt may be sent to the host, where it will be obvious to one of ordinary skill in the art to modify the method of Zhang to include sending the interrupt before or after sending the error status as it will be an obvious design choice to correspond to the claimed limitation].
As per dependent claim 6, Sakata wherein the indication of the interrupt and the error detection code are transmitted concurrently via the second interface [(Paragraphs 0038-0039; FIG. 1) where , in the case, where there is an error (step S6, Yes), the host controller 22 sends an error status and interrupt to the host 4 (step S9) and processing stops. In more detail, with the SATA interface, the error status and interrupt are transmitted in an FIS format called Register FIS Device to Host (RegD2H FIS). Accordingly, once an error is detected subsequent data is not transmitted even when the read target still contains data. However, other variants are possible and error detection need not always prevent reading of data and sending to the host 4 from continuing. Even when no error is present (step S6, No) at step 6, a status (showing no error) and interrupt may be sent to the host, where it will be obvious to one of ordinary skill in the art to modify the method of Zhang to include sending the interrupt before or after sending the error status as it will be an obvious design choice to correspond to the claimed limitation].
Claim 4 is rejected under 35 U.S.C. 103(a) as being disclosed by Zhang in view of Sakata, as applied to claim 3, and further in view of IM et al.  (US PGPUB 2015/0135042 hereinafter referred to as IM).
As per dependent claim 4, Zhang/Sakata discloses the method of claim 2.  
Zhang does not appear to explicitly disclose wherein the indication of the interrupt is transmitted via the second interface after at least a portion of the data is transmitted via the first interface.
However, IM discloses wherein the indication of the interrupt is transmitted via the second interface after at least a portion of the data is transmitted via the first interface [(Paragraphs 0033-0036 and 0062; FIGs. 1 and 5) where Memory controller 110 checks the integrity of data to be transmitted to nonvolatile memory 130 and data to be transmitted to host 101 based on the generated data check information DC. For example, memory controller 110 may check the integrity of the data to be transmitted to nonvolatile memory 130 and the data to be transmitted to host 101, based on a CRC algorithm such as CRC-16 and CRC-32, using the CRC or parity code in data check information DC. Where the integrity of the data to be stored in nonvolatile memory 130 is confirmed, memory controller 110 transmits the data to be stored in nonvolatile memory 130 to nonvolatile memory 130. In this case, memory controller 110 may transmit data, without data check information DC, to nonvolatile memory 130. Where the integrity of the data to be transmitted to host 101 is confirmed, memory controller 110 transmits the data to host 101. In this case, memory controller 110 may transmit data without data check information DC, to host 101. Where an error is detected in the data to be transmitted to nonvolatile memory 130 and the data to be transmitted to host 101, memory controller 110 may transmit an interrupt signal to nonvolatile memory 130 and host 101, which inherits the feature of the transmission of the interrupt after the portion of the data being transmitted. Nonvolatile memory 130 and host 101 receiving the interrupt signal may perform a predetermined operation to correspond to the claimed limitation].
Zhang/Sakata and IM are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Sakata and IM before him or her, to modify the method of Zhang to include the sending of data before sending the interrupt of IM because it will enhance error correction/detection operation.
The motivation for doing so would be [“improve the efficiency of memory use” (Paragraph 0009 by IM)].
 Therefore, it would have been obvious to combine Zhang/Sakata and IM to obtain the invention as specified in the instant claim.
Claim 7 is rejected under 35 U.S.C. 103(a) as being disclosed by Zhang in view of Sakata, as applied to claim 6, and further in view of Hill et al.  (US PGPUB 2014/0026021 hereinafter referred to as Hill).
As per dependent claim 7, Zhang/Sakata discloses the method of claim 6.  
Zhang/Sakata does not appear to explicitly disclose determining the error detection code based at least in part on the data; and determining a bitwise inversion of the error detection code; wherein concurrently transmitting the indication of the interrupt and the error detection code comprises transmitting the bitwise inversion of the error detection code.
However, Hill discloses determining the error detection code based at least in part on the data [(Paragraphs 0026; FIGs. 1 and 2) where one or more of the data words within the data packet may be unintentionally corrupted during the transmission. In order to detect data corruption, the source device includes an error detection word, such as a cyclic redundancy check (CRC) value, along with the data words. The CRC value is computed as a function of the data packet including data words intended for the receiving device and other data such as header information, where header information includes, without limitation, the type of data packet, address where the data is stored at the receiving device, and a sequence number that identifies the order sequence of the data packets. A block diagram of a circuit configured to compute such CRC values to correspond to the claimed limitation]; and determining a bitwise inversion of the error detection code; wherein concurrently transmitting the indication of the interrupt and the error detection code comprises transmitting the bitwise inversion of the error detection code [(Paragraphs 0035, 0049, 0057 and 0060; FIGs. 1 and 2) where the final CRC value processing unit 260 completes the last steps for calculating the CRC value as defined by the protocol utilized by the bus or second communication channel 113. In one example, the protocol could define the transmitted CRC value as a bitwise inversion of the raw CRC value received from the merge unit 250(0). In another example, the protocol could define the transmitted CRC value to be the raw CRC value from the merge unit 250(0) presented in reverse byte order. In such a case, the final CRC value processing unit 260 would perform the inversion or byte order reversal to calculate the final CRC value. The final CRC value processing unit 260 receives the output of the merge unit 250(0) and outputs the final CRC value from the CRC value generator 200; such that the final ECRC value processing unit 580 completes the last steps for calculating the ECRC value, such as inverting the ECRC bits or reversing the byte order, as defined by the protocol utilized by the bus or second communication channel 113. The final ECRC value processing unit 580 receives the output of the merge unit 570(0) and sends the final ECRC value as an output to correspond to the claimed limitation].
Zhang/Sakata and Hill are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Sakata and Hill before him or her, to modify the method of Zhang to include the sending the bitwise inversion of Hill because it will enhance error correction/detection operation.
The motivation for doing so would be [“CRC value generator utilizing the disclosed techniques consumes less surface area of an integrated circuit and consumes less power, resulting in cooler operation” (Paragraph 0011 by Hill)].
 Therefore, it would have been obvious to combine Zhang/Sakata and Hill to obtain the invention as specified in the instant claim.
Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being disclosed by Zhang in view of Sakata, as applied to claim 1, and further in view of Li et al.  (US PGPUB 2018/0293191 hereinafter referred to as Li) and further in view of Brandyberry et al. (US PGPUB 2008/0126852 hereinafter referred to as Brandyberry) .
As per dependent claim 10, Zhang/Sakata discloses the method of claim 1.  
Zhang/Sakata does not appear to explicitly disclose receiving, after transmitting the indication of the interrupt, a request for information; and transmitting, based at least in part on the request, an indication of a value.
However, Li discloses receiving, after transmitting the indication of the interrupt, a request for information; and transmitting, based at least in part on the request, an indication of a value [(Paragraphs 0119-0123 and 0149-0150; FIGs. 1 and 2) where the interface module 11 sends the interrupt signal to the host 20 before a current read operation period ends. According to an instruction of the interrupt signal, the host 20 immediately enters an interrupt handler after the current read operation period ends, determines a delay time in the interrupt handler, and delays according to the delay time. Because the host 20 receives, before the current read operation period ends, the interrupt signal sent by the interface module 11, the host 20 does not continue to execute a subsequent instruction after the read period ends, but instead, immediately responds to the interrupt signal to enter the interrupt handler; Because the host 20 can respond to the interrupt signal only after execution of an instruction is completed, the interface module 11 may send the predetermined data to the host 20, so that the host 20 completes the current instruction to respond to the interrupt signal and enter the interrupt handler. For example, the interface module 11 may send the predetermined data to the host 20 within preset duration after 404. If there is an ECC function, a correct ECC parity check code may be further included, so that the host 20 may immediately enter the interrupt handler after completing the current instruction, that is, ending the read operation. The host 20 initiates repeated read access again after exiting the interrupt handler, to obtain the data requested by the host 20; the I2C bus of the non-volatile storage device 10 is connected to a temperature sensor, and the host 20 determines an interrupt source by using the temperature sensor. Specifically, the host 20 may read from the temperature sensor in the interrupt handler by using the I2C bus, and determine whether a temperature of the non-volatile storage device 10 exceeds a threshold. If the temperature does not exceed the threshold, it indicates that the interrupt signal is a signal that instructs the host 20 to delay to correspond to the claimed limitation].
Zhang/Sakata and Li are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Sakata and Li before him or her, to modify the method of Zhang to include the sending the bitwise inversion of Li because it will enhance error correction/detection operation.
The motivation for doing so would be [“preventing the host from continuing to delay when initiating repeated access again, and improving read efficiency” (Paragraph 0010 by Li)].
Zhang/Sakata/Li does not appear to explicitly disclose receiving, a request for information via a third interface; and transmitting, an indication of a value of an operating parameter for the memory device via the third interface.
However, Brandyberry discloses receiving, a request for information via a third interface; and transmitting, an indication of a value of an operating parameter for the memory device via the third interface [(Paragraphs 0013, 0052; FIGs. 1 and 2) where the embedded system microcontroller (102) then reads through a sideband bus from registers in chips of the chipset information regarding the cause of the unrecoverable error. In this example, the embedded system microcontroller (102) reads information regarding the cause of the fatal hardware error at least from registers on processor (110) through JTAG buses (292, 288) to correspond to the claimed limitation].
Zhang/Sakata/Li and Brandyberry are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Sakata/Li and Brandyberry before him or her, to modify the method of Zhang to include the transmission of the cause of an error via JTAG channel of Brandyberry because it will enhance error correction/detection operation.
The motivation for doing so would be [“effectively halting further I/O data processing operations” (Paragraph 0059 by Brandyberry)].
 Therefore, it would have been obvious to combine Zhang/Sakata/Li and Brandyberry to obtain the invention as specified in the instant claim.
As per claim 11, Brandyberry discloses wherein the third interface comprises a Joint Test Action Group (JTAG) interface [(Paragraphs 0013, 0052; FIGs. 1 and 2) where the embedded system microcontroller (102) then reads through a sideband bus from registers in chips of the chipset information regarding the cause of the unrecoverable error. In this example, the embedded system microcontroller (102) reads information regarding the cause of the fatal hardware error at least from registers on processor (110) through JTAG buses (292, 288) to correspond to the claimed limitation].
Claims 14, 15 and 21 are rejected under 35 U.S.C. 103(a) as being disclosed by Zhang et al. (US PGPUB 2018/0314593 hereinafter referred to as Zhang) and further in view of Brandyberry et al. (US PGPUB 2008/0126852 hereinafter referred to as Brandyberry) .
As per independent claim 14, Zhang discloses a method, comprising: transmitting, to a memory device, a read command for data [(Paragraphs 0021-0023 and 0026; FIGs. 1 and 5) where Source lines 150 may be connected to a common voltage (e.g., common ground or 0 V). Digit lines 115, which may also be referred to as bit lines, may serve as data buses for access operations (e.g., read operations) of memory cells 105. Operations such as reading and writing (e.g., programming and erasing) may be performed on memory cells 105 by activating or selecting the appropriate word line 110, which may also be referred to as an access line, and digit line 115. Activating or selecting a word line 110 or digit line 115 may include applying a biasing voltage to the respective line. Thus, the voltage combination applied to the word line 110 and digit line 115 of a memory cells 105 may define the access operation (e.g., whether it is read or write (erase or program) operation); accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115 ; memory controller 140 may control the operation (e.g., read, program, erase, etc.) of memory cells 105 through the various components, such as row decoder 120, column decoder 130, and sense component 125. Memory controller 140 may generate row and column address signals in order to bias the desired word line 110 and digit line 115 to correspond to the claimed limitation]; receiving, based at least in part on the read command, the data via a first interface [(Paragraphs 0055; FIGs. 1, 5 and 6) where the corrected read data signals that are stored at the output of latch 630-a may be passed on to the output data logic 635, which may process or prepare the read data for transmission to data node 640, or both. The data signals at data node 640 may be accessible to other components, systems, or devices that are in electronic communication with circuit 600 to correspond to the claimed limitation]; receiving, based at least in part on the read command, an indication of an interrupt via a second interface [(Paragraphs 0049-0052; FIGs. 1 and 5) where the detected ECC event may be flagged by sending a signal to a hardware interrupt node. For example, a voltage may be generated on interrupt node 510 when an ECC event is detected for a codeword read from any of the dies 505 included in package 500. The interrupt node 510 may be configured with an open drain setup (enabled by pull-up resistor 515) so that the interrupt node 510 is capable of being triggered by multiple dies 505. In some cases, an indication of the detected ECC event may be stored (e.g., in memory or in a general purpose register) in lieu of, or in addition to, triggering the interrupt node 510. The indication of the detected ECC event may include information regarding the type of ECC event and/or the address location of the memory cells 105 associated with the ECC event. The stored ECC event information may be cumulative (e.g., a list of locations where ECC events have occurred and, in some examples, the types of ECC events); where user interface 610 may send control signals (e.g., check for interrupt event signals) to output ECC event detected logic 645. The signals may cause the output ECC event detected logic 645 to output an interrupt indication (e.g., an assert interrupt signal) to interrupt node 510-a. The interrupt indication may be based at least in part on the output state of latch 630-b to correspond to the claimed limitation].
Zhang does not appear to explicitly disclose altering a sequence of operations based at least in part on receiving the indication of the interrupt via the second interface.
However, Brandyberry discloses altering a sequence of operations based at least in part on receiving the indication of the interrupt via the second interface [(Paragraphs 0013, 0052; FIGs. 1 and 2) where the embedded system microcontroller (102) reads through a sideband bus from registers in chips of the chipset information regarding the cause of the unrecoverable error. In this example, the embedded system microcontroller (102) reads information regarding the cause of the fatal hardware error at least from registers on processor (110) through JTAG buses (292, 288) to correspond to the claimed limitation].
Zhang/Sakata/Li and Brandyberry are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Sakata/Li and Brandyberry before him or her, to modify the method of Zhang to include the transmission of the cause of an error via JTAG channel of Brandyberry because it will enhance error correction/detection operation.
The motivation for doing so would be [“effectively halting further I/O data processing operations” (Paragraph 0059 by Brandyberry)].
 Therefore, it would have been obvious to combine Zhang and Brandyberry to obtain the invention as specified in the instant claim.
As per claim 15, Zhang discloses receiving, based at least in part on the read command, an error detection code for the data via the second interface [(Paragraphs 0049-0055; FIGs. 1 and 5) where the detected ECC event may be flagged by sending a signal to a hardware interrupt node. For example, a voltage may be generated on interrupt node 510 when an ECC event is detected for a codeword read from any of the dies 505 included in package 500. The interrupt node 510 may be configured with an open drain setup (enabled by pull-up resistor 515) so that the interrupt node 510 is capable of being triggered by multiple dies 505. In some cases, an indication of the detected ECC event may be stored (e.g., in memory or in a general purpose register) in lieu of, or in addition to, triggering the interrupt node 510. The indication of the detected ECC event may include information regarding the type of ECC event and/or the address location of the memory cells 105 associated with the ECC event. The stored ECC event information may be cumulative (e.g., a list of locations where ECC events have occurred and, in some examples, the types of ECC events); where user interface 610 may send control signals (e.g., check for interrupt event signals) to output ECC event detected logic 645. The signals may cause the output ECC event detected logic 645 to output an interrupt indication (e.g., an assert interrupt signal) to interrupt node 510-a. The interrupt indication may be based at least in part on the output state of latch 630-b to correspond to the claimed limitation].
As per claim 21, Zhang discloses wherein the second interface comprises an error detection code pin, or wherein the second interface comprises a pin dedicated to carrying indications of interrupts [(Paragraphs 0046 and 0050; FIGs. 1, 5 and 6) wherein different types of errors (e.g., 1 bit errors and 2 bit errors) may be categorized as an ECC event. In some cases, detection of an ECC event may be indicated by triggering a hardware interrupt pin as discussed herein. Although described with respect to a particular ECC implementation, the techniques disclosed herein are applicable to various types of errors, ECC events, and ECC implementations. For example, the techniques described herein may be applicable to ECC schemes with different levels of detectability and correctibility; Circuit 600 may be configurable (e.g., by a user) to detect different types of ECC events. An ECC event may be indicated by triggering a hardware interrupt pin or an ECC event may be logged in a storage portion of circuit 600 (or in a storage location accessible by the device or system in electronic communication with circuit 600), or both to correspond to the claimed limitation].
Claims 16, 18 and 19 are rejected under 35 U.S.C. 103(a) as being disclosed by Zhang in view of Brandyberry, as applied to claim 14, and further in view of Sakata et al.  (US PGPUB 2013/0173986 hereinafter referred to as Sakata).
As per dependent claim 16, Zhang discloses the method of claim 14.  
Zhang does not appear to explicitly disclose wherein the indication of the interrupt is transmitted via the second interface before the error detection code is transmitted via the second interface.
However, Sakata discloses wherein the indication of the interrupt is transmitted via the second interface before the error detection code is transmitted via the second interface [(Paragraphs 0038-0039; FIG. 1) where , in the case, where there is an error (step S6, Yes), the host controller 22 sends an error status and interrupt to the host 4 (step S9) and processing stops. In more detail, with the SATA interface, the error status and interrupt are transmitted in an FIS format called Register FIS Device to Host (RegD2H FIS). Accordingly, once an error is detected subsequent data is not transmitted even when the read target still contains data. However, other variants are possible and error detection need not always prevent reading of data and sending to the host 4 from continuing. Even when no error is present (step S6, No) at step 6, a status (showing no error) and interrupt may be sent to the host, where it will be obvious to one of ordinary skill in the art to modify the method of Zhang to include sending the interrupt before or after sending the error status as it will be an obvious design choice to correspond to the claimed limitation].
Zhang and Sakata are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and Sakata before him or her, to modify the method of Zhang to include the sending of interrupt and error status signals of Sakata because it will enhance error correction/detection operation.
The motivation for doing so would be [“end-to-end protection of data may be realized” (Paragraph 0047 by Sakata)].
 Therefore, it would have been obvious to combine Zhang and Sakata to obtain the invention as specified in the instant claim.
As per dependent claim 18, Sakata wherein the indication of the interrupt is transmitted via the second interface after the error detection code is transmitted via the second interface [(Paragraphs 0038-0039; FIG. 1) where , in the case, where there is an error (step S6, Yes), the host controller 22 sends an error status and interrupt to the host 4 (step S9) and processing stops. In more detail, with the SATA interface, the error status and interrupt are transmitted in an FIS format called Register FIS Device to Host (RegD2H FIS). Accordingly, once an error is detected subsequent data is not transmitted even when the read target still contains data. However, other variants are possible and error detection need not always prevent reading of data and sending to the host 4 from continuing. Even when no error is present (step S6, No) at step 6, a status (showing no error) and interrupt may be sent to the host, where it will be obvious to one of ordinary skill in the art to modify the method of Zhang to include sending the interrupt before or after sending the error status as it will be an obvious design choice to correspond to the claimed limitation].
As per dependent claim 19, Sakata wherein the indication of the interrupt and the error detection code are transmitted concurrently via the second interface [(Paragraphs 0038-0039; FIG. 1) where , in the case, where there is an error (step S6, Yes), the host controller 22 sends an error status and interrupt to the host 4 (step S9) and processing stops. In more detail, with the SATA interface, the error status and interrupt are transmitted in an FIS format called Register FIS Device to Host (RegD2H FIS). Accordingly, once an error is detected subsequent data is not transmitted even when the read target still contains data. However, other variants are possible and error detection need not always prevent reading of data and sending to the host 4 from continuing. Even when no error is present (step S6, No) at step 6, a status (showing no error) and interrupt may be sent to the host, where it will be obvious to one of ordinary skill in the art to modify the method of Zhang to include sending the interrupt before or after sending the error status as it will be an obvious design choice to correspond to the claimed limitation].
Claim 17 is rejected under 35 U.S.C. 103(a) as being disclosed by Zhang/ Brandyberry in view of Sakata, as applied to claim 16, and further in view of IM et al.  (US PGPUB 2015/0135042 hereinafter referred to as IM).
As per dependent claim 17, Zhang/Sakata discloses the method of claim 16.  
Zhang does not appear to explicitly disclose wherein the indication of the interrupt is transmitted via the second interface after at least a portion of the data is transmitted via the first interface.
However, IM discloses wherein the indication of the interrupt is transmitted via the second interface after at least a portion of the data is transmitted via the first interface [(Paragraphs 0033-0036 and 0062; FIGs. 1 and 5) where Memory controller 110 checks the integrity of data to be transmitted to nonvolatile memory 130 and data to be transmitted to host 101 based on the generated data check information DC. For example, memory controller 110 may check the integrity of the data to be transmitted to nonvolatile memory 130 and the data to be transmitted to host 101, based on a CRC algorithm such as CRC-16 and CRC-32, using the CRC or parity code in data check information DC. Where the integrity of the data to be stored in nonvolatile memory 130 is confirmed, memory controller 110 transmits the data to be stored in nonvolatile memory 130 to nonvolatile memory 130. In this case, memory controller 110 may transmit data, without data check information DC, to nonvolatile memory 130. Where the integrity of the data to be transmitted to host 101 is confirmed, memory controller 110 transmits the data to host 101. In this case, memory controller 110 may transmit data without data check information DC, to host 101. Where an error is detected in the data to be transmitted to nonvolatile memory 130 and the data to be transmitted to host 101, memory controller 110 may transmit an interrupt signal to nonvolatile memory 130 and host 101, which inherits the feature of the transmission of the interrupt after the portion of the data being transmitted. Nonvolatile memory 130 and host 101 receiving the interrupt signal may perform a predetermined operation to correspond to the claimed limitation].
Zhang/Sakata and IM are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Sakata and IM before him or her, to modify the method of Zhang to include the sending of data before sending the interrupt of IM because it will enhance error correction/detection operation.
The motivation for doing so would be [“improve the efficiency of memory use” (Paragraph 0009 by IM)].
 Therefore, it would have been obvious to combine Zhang/Sakata and IM to obtain the invention as specified in the instant claim.
Claim 22 is rejected under 35 U.S.C. 103(a) as being disclosed by Zhang/ Brandyberry in view of Sakata, as applied to claim 15, and further in view of Li et al.  (US PGPUB 2018/0293191 hereinafter referred to as Li).
As per dependent claim 22, Zhang/ Brandyberry /Sakata discloses the method of claim 15.  
Zhang/Sakata does not appear to explicitly disclose transmitting, after receiving the indication of the interrupt, a request for information; and receiving, based at least in part on the request, an indication of a value.
However, Li discloses transmitting, after receiving the indication of the interrupt, a request for information; and receiving, based at least in part on the request, an indication of a value [(Paragraphs 0119-0123 and 0149-0150; FIGs. 1 and 2) where the interface module 11 sends the interrupt signal to the host 20 before a current read operation period ends. According to an instruction of the interrupt signal, the host 20 immediately enters an interrupt handler after the current read operation period ends, determines a delay time in the interrupt handler, and delays according to the delay time. Because the host 20 receives, before the current read operation period ends, the interrupt signal sent by the interface module 11, the host 20 does not continue to execute a subsequent instruction after the read period ends, but instead, immediately responds to the interrupt signal to enter the interrupt handler; Because the host 20 can respond to the interrupt signal only after execution of an instruction is completed, the interface module 11 may send the predetermined data to the host 20, so that the host 20 completes the current instruction to respond to the interrupt signal and enter the interrupt handler. For example, the interface module 11 may send the predetermined data to the host 20 within preset duration after 404. If there is an ECC function, a correct ECC parity check code may be further included, so that the host 20 may immediately enter the interrupt handler after completing the current instruction, that is, ending the read operation. The host 20 initiates repeated read access again after exiting the interrupt handler, to obtain the data requested by the host 20; the I2C bus of the non-volatile storage device 10 is connected to a temperature sensor, and the host 20 determines an interrupt source by using the temperature sensor. Specifically, the host 20 may read from the temperature sensor in the interrupt handler by using the I2C bus, and determine whether a temperature of the non-volatile storage device 10 exceeds a threshold. If the temperature does not exceed the threshold, it indicates that the interrupt signal is a signal that instructs the host 20 to delay to correspond to the claimed limitation].
Zhang/Sakata and Li are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Sakata and Li before him or her, to modify the method of Zhang to include the sending the bitwise inversion of Li because it will enhance error correction/detection operation.
The motivation for doing so would be [“preventing the host from continuing to delay when initiating repeated access again, and improving read efficiency” (Paragraph 0010 by Li)].
Brandyberry discloses transmitting a request for information via a third interface; and receiving an indication of a value of an operating parameter for the memory device via the third interface [(Paragraphs 0013, 0052; FIGs. 1 and 2) where the embedded system microcontroller (102) then reads through a sideband bus from registers in chips of the chipset information regarding the cause of the unrecoverable error. In this example, the embedded system microcontroller (102) reads information regarding the cause of the fatal hardware error at least from registers on processor (110) through JTAG buses (292, 288) to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Zhang/ Brandyberry /Sakata/Li and Brandyberry to obtain the invention as specified in the instant claim.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al., USPGPUB 2019/0258539– teaches an apparatus, systems and methods to detect and/or correct bit errors .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135